ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on September 18, 1979 (375 So.2d 344) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
*599WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment dated July 23, 1981, 401 So.2d 1319, now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on November 2, 1979 is withdrawn and the judgment of this court filed September 18, 1979 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order under review is affirmed based on the authority of State v. Segarra, 388 So.2d 1017 (Fla.1980). Costs allowed shall be taxed in the criminal court (Rule 9.400(a) Florida Rules of Appellate Procedure).